 



 

 



Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of May
17, 2018 (the “Effective Date”), by and between J. Mark Goode, an individual
(the “Executive”), and Hash Labs Inc., a Nevada corporation (the “Company”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

 

1.              Term. The Executive’s employment hereunder shall be effective as
of the Effective Date and shall continue until the third anniversary thereof
(the “Initial Term”), unless terminated earlier pursuant to Section 4 of this
Agreement; provided that, on such third anniversary, the Agreement may be
extended, upon the same terms and conditions, for successive periods of two
years (each, a “Renewal Term”), upon the mutual written consent of the Company
and Executive. The period during which the Executive is employed by the Company
hereunder is hereinafter referred to as the “Employment Term.”

 

2.              Position.

 

During the Employment Term, the Executive shall serve as the Chief Executive
Officer of the Company, reporting to the Board of Directors of the Company (the
“Board”). In such position, the Executive shall have such duties, authority, and
responsibility as shall be determined from time to time by the Board, which
duties, authority, and responsibility are consistent with the Executive’s
position. The Executive will also serve on the Board of Directors of the Company
during the Employment Term, subject to applicable provisions of the Nevada
Revised Statues.

 

3.              Compensation.

 

Base Salary. The Company shall pay the Executive an initial base salary of
$8,000 per month in periodic installments in accordance with the Company’s
customary payroll practices and applicable wage payment law. The Base Salary
will commence upon the closing by the Company of its first round of funding and
be calculated from May 17, 2018. The Executive’s monthly Base Salary will
increase during the Employment Term as follows:

 

vComplete “Series B” funding round @ $5 million + $2,500 = $10,500 per month
vLaunch of CXAU Community Membership Presale + $2,500 = $13,000 per month
vCompletion of NYSE American Listing + $2,500 = $15,500 per month vLaunch of
CXAU Trading Exchange Ledger + $2,500 = $18,000 per month vAdditional increases
in Base Salary shall be at the discretion of the Board

 



 

 

 

3.1                The Executive’s base salary, as in effect from time to time,
is hereinafter referred to as “Base Salary”.

 

3.2                Equity Awards.

 

(a)                 The Company shall grant the Executive the following equity
awards:

 

(a)          Upon the execution of this Agreement, the Company shall issue to
Executive common stock equal to 500,000 shares.

 

(b)         After one year of Executive serving as the Company’s chief executive
officer, the Company shall issue to Executive additional shares of common stock
equal to 1% of the outstanding shares of the Company, at the time of issuance.

 

(c)        After two years of Executive serving as the Company’s chief executive
officer, the Company shall issue to Executive additional shares of common stock
equal to 1% of the outstanding shares of the Company, at the time of issuance.

 

(c)        After three years of Executive serving as the Company’s chief
executive officer, the Company shall issue to Executive additional shares of
common stock equal to 1% of the outstanding shares of the Company, at the time
of issuance.

 

3.3      Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent in
accordance with the practices of the Company, and to the extent the Company
provides similar benefits or perquisites (or both) to similarly situated
executives of the Company.

 

3.4      Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

 

3.6       Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company, or any of its affiliates with
respect to this Agreement, or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys’ fees). ‘

 



2 

 

 

3.7       Insurance. The Company shall maintain, during the Employment Term,
reasonable and customary directors and officers insurance, cyber liability, and
errors and omissions insurance.

 

4.              Termination of Employment. Upon termination of the Executive’s
employment during the Initial Term or a Renewal Term, the Executive shall be
entitled to the compensation and benefits described in this Section 4 and shall
have no further rights to any compensation or any other benefits from the
Company or any of its affiliates.

 

4.1                Company’s Termination for Cause or Executive’s Termination
without Good Reason.

 

(a)                 The Executive’s employment hereunder may be terminated by
the Company for Cause (as determined in good faith by the Board of Directors) or
by the Executive without Good Reason. If the Executive’s by the Company for
Cause or by the Executive without Good Reason, the Executive shall be entitled
to receive:

 

(i)                   any accrued but unpaid Base Salary and accrued but unused
vacation, which shall be paid on the Termination Date (as defined below);

 

(ii)                 reimbursement for unreimbursed business expenses properly
incurred by the Executive, which shall be subject to and paid in accordance with
the Company’s expense reimbursement policy; and

 

(iii)                such employee benefits (including equity compensation), if
any, to which the Executive may be entitled under the Company’s employee benefit
plans as of the Termination Date; provided that, in no event shall the Executive
be entitled to any payments in the nature of severance or termination payments
except as specifically provided herein.

 

Items 4.1(a)(i) through 4.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts”.

 

(b)                 For purposes of this Agreement, “Cause” shall mean:

 

(i)                   the Executive’s willful failure to perform his duties
(other than any such failure resulting from incapacity due to physical or mental
illness);

 

(ii)                 the Executive’s willful failure to comply with any valid
and legal directive of the Board;

 

(iii)                the Executive’s willful engagement in dishonesty, illegal
conduct, or misconduct, which is, in each case, materially injurious to the
Company or its affiliates;

 

(iv)               the Executive’s embezzlement, misappropriation, or fraud,
whether or not related to the Executive’s employment with the Company;

 



3 

 

 

(v)                 the Executive’s conviction of, or plea of, guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude;

 

(vi)               the Executive’s violation of a material policy of the
Company;

 

(vii)              the Executive’s willful unauthorized disclosure of
Confidential Information (as defined below);

 

(viii)            the Executive’s material breach of any material obligation
under this Agreement or any other written agreement between the Executive and
the Company; or

 

(ix)               any material failure by the Executive to comply with the
Company’s written policies or rules, as they may be in effect from time to time
during the Employment Term, if such failure causes material/reputational or
financial harm to the Company.

 

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

(c)                 For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive’s written consent:

 

(i)                   a material reduction in the Executive’s Base Salary;;

 

(ii)                 any material breach by the Company of any material
provision of this Agreement or any material provision of any other agreement
between the Executive and the Company;

 

(iii)                the Company’s failure to obtain an agreement from any
successor to the Company to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place, except where such assumption occurs by
operation of law;

 

(iv)               a material, adverse change in the Executive’s title,
authority, duties, or responsibilities (other than temporarily while the
Executive is physically or mentally incapacitated or as required by applicable;
or

 

(v)                 requiring Executive to report to any person, other than the
Board.

 



4 

 

 

4.2                Death or Disability.

 

(a)                 The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death during the Employment Term, and the
Company may terminate the Executive’s employment on account of the Executive’s
Disability (as defined below).

 

(b)                 If the Executive’s employment is terminated during the
Employment Term on account of the Executive’s death or Disability (as defined
below), the Executive (or the Executive’s estate and/or beneficiaries, as the
case may be) shall be entitled to receive the Accrued Amounts.

 

Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability (as defined below) shall be provided
in a manner which is consistent with federal and state law.

 

(c)                 For purposes of this Agreement, “Disability” shall mean the
Executive’s inability, due to physical or mental incapacity, to perform the
essential functions of his job, with or without reasonable accommodation, for
one hundred eighty (180) days out of any three hundred sixty-five (365) day
period. Any question as to the existence of the Executive’s Disability as to
which the Executive and the Company cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to the Executive and
the Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

 

4.3                Notice of Termination. Subject to Section 1 and Section 4,
above, any termination of the Executive’s employment hereunder by the Company or
by the Executive during the Employment Term (other than termination pursuant to
Section 4.3(a) on account of the Executive’s death) shall be communicated by
written notice of termination (“Notice of Termination”) to the other party
hereto in accordance with Section 17. The Notice of Termination shall specify:

 

(a)                 The termination provision of this Agreement relied upon;

 

(b)                 To the extent applicable, the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated; and

 

(c)                 The applicable Termination Date.

 



5 

 

 

4.4                Termination Date. Subject to Section 1 and Section 4, above,
the Executive’s “Termination Date” shall be:

 

(a)                 If the Executive’s employment hereunder terminates on
account of the Executive’s death, the date of the Executive’s death;

 

(b)                 If the Executive’s employment hereunder is terminated on
account of the Executive’s Disability, the date that it is determined that the
Executive has a Disability;

 

(c)                 If the Company terminates the Executive’s employment
hereunder for Cause, the date the Notice of Termination is delivered to the
Executive;

 

(d)                 If the Company terminates the Executive’s employment
hereunder without Cause, the date specified in the Notice of Termination, which
shall be no less than 30 days following the date on which the Notice of
Termination is delivered; and

 

(e)                 If the Executive terminates his employment hereunder with or
without Good Reason, the date specified in the Executive’s Notice of
Termination, which shall be no less than 30 days following the date on which the
Notice of Termination is delivered.

 

4.5                Mitigation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and any amounts payable pursuant to this Section 4 shall not be reduced by
compensation the Executive earns on account of employment with another employer.

 

4.6                Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive, effective on the
Termination Date shall be deemed to have resigned from all positions that the
Executive holds as an officer or member of the Board (or a committee thereof) of
the Company or any of its affiliates.

 

5.              Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s cooperation in the future. Accordingly, following the termination of
the Executive’s employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary on the Termination Date.

 

6.              Confidential Information. The Executive understands and
acknowledges that during the Employment Term, he will have access to and learn
about Confidential Information, as defined below.

 



6 

 

 

6.1                Confidential Information Defined.

 

(a)                 Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, , databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, manufacturing information, factory lists, distributor lists, and
buyer lists of the Company or its businesses or any existing or prospective
customer, supplier, investor or other associated third party, or of any other
person or entity that has entrusted information to the Company in confidence.

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.

 

 (b)                 Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, and training its employees. The Executive understands
and acknowledges that as a result of these efforts, the Company has created, and
continues to use and create Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.

 



7 

 

 

(c)                 Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent. Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Executive
shall promptly provide written notice of any such order to the Board.

 

(d)                 Notice of Immunity Under the Economic Espionage Act of 1996,
as amended by the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any
other provision of this Agreement:

 

(i)                   The Executive will not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that:

 

(A)                is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or

 

(B)                is made in a complaint or other document filed under seal in
a lawsuit or other proceeding.

 

(ii)                 If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive:

 



8 

 

 

(A)                files any document containing trade secrets under seal; and

 

(B)                does not disclose trade secrets, except pursuant to court
order.

 

7.              Proprietary Rights.

 

7.1                Work Product. The Executive acknowledges and agrees that all
right, title, and interest in and to all writings, works of authorship,
technology, inventions, discoveries, processes, techniques, methods, ideas,
concepts, research, proposals, materials, and all other work product of any
nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived, or reduced to practice by the Executive individually or
jointly with others during the period of his employment by the Company and
relate in any way to the business or contemplated business, products,
activities, research, or development of the Company or result from any work
performed by the Executive for the Company (in each case, regardless of when or
where prepared or whose equipment or other resources is used in preparing the
same), all rights and claims related to the foregoing, and all printed, physical
and electronic copies, and other tangible embodiments thereof (collectively,
“Work Product”), as well as any and all rights in and to US and foreign (a)
patents, patent disclosures and inventions (whether patentable or not), (b)
trademarks, service marks, trade dress, trade names, logos, corporate names, and
domain names, and other similar designations of source or origin, together with
the goodwill symbolized by any of the foregoing, (c) copyrights and
copyrightable works (including computer programs), and rights in data and
databases, (d) trade secrets, know-how, and other confidential information, and
(e) all other intellectual property rights, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
and extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, work in process, databases, manuals, results, developments, reports,
graphics, market studies, formulae, notes, communications, algorithms, product
plans, product designs, models, inventions, unpublished patent applications,
original works of authorship, discoveries, experimental processes, experimental
results, specifications, manufacturing information, marketing information,
advertising information, and sales information.

 

7.2                Work Made for Hire; Assignment. The Executive acknowledges
that, by reason of being employed by the Company at the relevant times, to the
extent permitted by law, all of the Work Product consisting of copyrightable
subject matter is “work made for hire” as defined in 17 U.S.C. § 101 and such
copyrights are therefore owned by the Company. To the extent that the foregoing
does not apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title, and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim, and recover for all past, present, and future
infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the Company’s rights, title, or interest
in any Work Product or Intellectual Property Rights so as to be less in any
respect than that the Company would have had in the absence of this Agreement.

 



9 

 

 

7.3                Further Assurances; Power of Attorney. During and after his
employment, the Executive agrees to reasonably cooperate with the Company to (a)
apply for, obtain, perfect, and transfer to the Company the Work Product as well
as any and all Intellectual Property Rights in the Work Product in any
jurisdiction in the world; and (b) maintain, protect and enforce the same,
including, without limitation, giving testimony and executing and delivering to
the Company any and all applications, oaths, declarations, affidavits, waivers,
assignments, and other documents and instruments as shall be requested by the
Company. The Executive hereby irrevocably grants the Company power of attorney
to execute and deliver any such documents on the Executive’s behalf in his name
and to do all other lawfully permitted acts to transfer the Work Product to the
Company and further the transfer, prosecution, issuance, and maintenance of all
Intellectual Property Rights therein, to the full extent permitted by law, if
the Executive does not promptly cooperate with the Company’s request (without
limiting the rights the Company shall have in such circumstances by operation of
law). The power of attorney is coupled with an interest and shall not be
affected by the Executive’s subsequent incapacity.

 

7.4                No License. The Executive understands that this Agreement
does not, and shall not be construed to, grant the Executive any license or
right of any nature with respect to any Work Product or Intellectual Property
Rights or any Confidential Information, materials, software, or other tools made
available to him by the Company.

 

8.              Security.

 

8.1                Security and Access. The Executive agrees and covenants to
comply with all Company security policies and procedures as in force from time
to time.

 

8.2                Exit Obligations. Upon (a) voluntary or involuntary
termination of the Executive’s employment or (b) the Company’s request at any
time during the Executive’s employment, the Executive shall (i) provide or
return to the Company any and all Company property, and all Company documents
and materials belonging to the Company and stored in any fashion, including but
not limited to those that constitute or contain any Confidential Information or
Work Product, that are in the possession or control of the Executive, whether
they were provided to the Executive by the Company or any of its business
associates or created by the Executive in connection with his employment by the
Company; and (ii) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in the Executive’s possession
or control, including those stored on any non-Company devices, networks, storage
locations, and media in the Executive’s possession or control.

 



10 

 

 

9.              Governing Law: Jurisdiction and Venue. Except as otherwise set
forth herein, this Agreement, for all purposes, shall be construed in accordance
with the laws of Florida without regard to conflicts of law principles. Any
action or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the State of Florida, county
of Miami-Dade. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

 

10.           Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

11.           Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and the Company. No waiver by either of the
parties of any breach by the other party hereto of any condition or provision of
this Agreement to be performed by the other party hereto shall be deemed a
waiver of any similar or dissimilar provision or condition at the same or any
prior or subsequent time, nor shall the failure of or delay by either of the
parties in exercising any right, power, or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.

 

12.           Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

 

13.           Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 



11 

 

 

14.           Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

15.           Successors and Assigns. This Agreement is personal to the
Executive and shall not be assigned by the Executive. Any purported assignment
by the Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

16.           Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

Hash Labs Inc.

301 Yamato Road, Suite 1240

Boca Raton, FL 33431

 

If to the Executive:

 

J. Mark Goode

 

17.           Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

18.           Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

[signature page follows]

 



12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  HASH LABS INC.         By: /s/ Niquana Noel   Name: Niquana Noel   Title:
Chief Executive Officer

 

  EXECUTIVE       Signature: /s/ J. Mark Goode       J. Mark Goode

 

13



 

 

 